Title: To Thomas Jefferson from Nicolai Henrich Weinwich, 30 October 1804
From: Weinwich, Nicolai Henrich
To: Jefferson, Thomas


               
                  
                     Your Excellency!
                  
                  Copenhagen Octb. 30th. 1804—
               
               I am convinced that the 150 pieces of true Roman coins in bronze of different sizes, from the reign of Emperor Augustus’ until that of Theodosius’, during a space of time of 400 Years, which I hereby take the liberty of sending Your Excellency, not only will be thought worthy of Your acceptance but perhaps even prove wellcome to Your Excellency. As I believe that this collection, though small, is the first in scientific order, that ever was brought from Europe to America, I flatter myself that the value of it will be enhanced thereby. Every Historian is sensible of the value of ancient coins, as they are so necessary to the further illustration of History in general; there ought of course to be a collection of them at every Academy, where the young student may be shewn and rendered attentive to, every thing regarding the sciences and arts. I therefore take the liberty of transmitting the following to Your Excellency to be made use of as You may think most proper and advantageous to the Litterati of the happy united States of North America. As to me, I shall feel myself happy in the thought of having contributed as far as was in my power to the promotion of solid knowledge in a distant part of the world. 
               
               I beg leave to assure Your Excellency of the very high esteem and due sense of Your merits; with which I have the honor to be 
               Your Excellency’s most obedient humble Servant 
               
                  
                     Nicolai Henrich Weinwich
                  
               

            